UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-1975



FRANK DAVID HILL,

                                               Plaintiff - Appellant,

          versus


LIGHTMOTIVE FAT MAN, INCORPORATED; TRANSAMER-
ICA INSURANCE COMPANY,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-97-165-F)


Submitted:   August 27, 1998             Decided:   September 11, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Frank David Hill, Appellant Pro Se. Richard Whitlowe Ellis, Neil
Alvin Riemann, SMITH, HELMS, MULLIS & MOORE, Raleigh, North Caro-
lina; Kimberly Quade Cacheris, Jill Quattlebaum Byrum, Kevin D.
Elliott, MORRIS, YORK, WILLIAMS, SRULES & BREARLEY, Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal of the final

order in his civil action. We dismiss the appeal of this order for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions

to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

     The district court entered its final order on April 7, 1998;

Appellant’s notice of appeal was filed on June 22, 1998, which is

beyond the thirty-day appeal period. Appellant’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant’s appeal. We therefore dismiss the appeal of the final order.

     The appeal of the denial of Appellant’s motion to reconsider

is timely. The district court correctly denied the motion, con-

strued as a Fed. R. Civ. P. 60 motion, because Appellant only

reargued the merits of his appeal and did not raise any ground




                                 2
meriting Rule 60 relief. We therefore affirm the denial of Appel-

lant’s motion for reconsideration.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                              DISMISSED IN PART; AFFIRMED IN PART




                                3